GRONER, C. J.
(concurring).
Although I feel required, by the well established rule of this court and the Supreme Court in mandamus cases, to concur in the opinion prepared by Judge Stephens, I am nevertheless impelled to place on the record my considered conclusion that the result, to appellant, is a great hardship. He and other patriotic American citizens residing in Paris in 1928 organized a Delaware corporation to provide and maintain in the capital city of Franc.e a memorial to the officers and men of the American Expeditionary Forces of the first World War, and to carry out the purpose acquired the building now known as “Pershing Hall,” at a total cost, including improvements,- of approximately $540,000. The building was dedicated in 1929, but owing to the industrial crisis of that year in the United States, anticipated donations failed to materialize and the corporation was obliged to borrow funds and to mortgage the building.
In 1935 the Congress of the United States, to the end that the plan should not fail, appropriated a sufficient sum of money to pay off the debts and to preserve and maintain the memorial, but on the condition that none of the fund be used until the “legal title to said property shall have been vested in the Government of the United States for the use and benefit of all American officers and enlisted men of the World War * * *.” The Act required the Secretary to disburse the appropriation in effecting a “settlement of any indebtedness in connection with Pershing Hall.” Unquestionably this designation of the use of the fund is extremely vague and uncertain, and permits the exercise of considerable discretion, and I think it cannot be said to be the equivalent of a command to the Secretary to discharge all debts due by the corporation. Hence, my concurrence in the opinion sustaining the judgment of the lower court. But the hardship grows out of the fact that appellant, both before and after the transfer of the property to the Government, expended money and rendered services in the acquisition of Pershing Hall and its transfer to the United States, for which he has not been paid, and which the corporation acknowledges and the value of which it admits. It cannot be doubted, I think, that for services rendered before transfer of title to the United States, appellant might at any time have got judgment and imposed a lien on the building, which clearly would have been chargeable to the appropriated fund. Equally, it is clear he would not have incurred two or three thousand dollars of travel and maintenance expenses in coming from Paris to the United States, and spending nearly two months here in working out the details of the transfer, if he had known that he must look for reimbursement to a bankrupt corporation whose only asset he was aiding in transferring beyond reach of the law.
No one questions his good faith or the value of his services. The case, therefore, is one in which the United States have taken title to property said to be worth above $700,000, and which Secretary Hull has described as a national monument, which today is being used for the comfort and entertainment of the soldiers of the late war, and with more than a third of the appropriation still in hand and unex-pended.
Government counsel tell us that the language of the appropriation is so indefinite that the Secretary might have concluded that appellant’s claim should be paid, but that, not having, done so, it does not lie in our mouths to impeach the exercise of his judgment. And in this I agree. Nevertheless, it is not improper to note that the uncontested facts of this case bring it well within the spirit of the scriptural admonition — “Thou shalt not muzzle the ox when he treadeth out the corn.”